Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed form 6/21/2022 through 8/17/2022 have been fully considered. As discussed in the 8/30/2022 and 9/6/2022 response, a new Non-Final Rejection is responsively being mailed.

Claim Objections
Claim 25 is objected to because of the following informalities:  said claim begins by reciting “the determining that the first user and the second user are in a business setting”. Claim 25 lacks antecedent basis for this language.  	In order to perform a complete examination, the “the determining” is being interpreted as a typographical error, and instead intending to claim “a determining”.	Appropriate correction is required.

					Allowable Subject Matter	Claim 13 is presently objected to for the reasons given in the Examiner’s 7/21/2022 response, and would be allowable if re-written in independent form including the details in its parent claim.	Claim 14 is similarly objected to.					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10, 15, 21, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 5, 14, and 17 of U.S. Patent No. 10,764,356. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every detail of the above pending claims is anticipated by a corresponding patented claim.	Regarding pending claim 1, said claim is anticipated by patented claim 1, and by patented claims 14 and 17.
Regarding pending claim 7, said claim is anticipated by patented claims 14 and 17.
Regarding pending claim 10, said claim is anticipated by patented claim 3.
Regarding pending claim 15, said claim is anticipated by patented claim 1.
Regarding pending claim 21, said claim is anticipated by patented claim 1, and by patented claims 4 and 5.
Regarding pending claim 22, said claim is anticipated by patented claim 1.
Regarding pending claim 23, said claim is anticipated by patented claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 – 3, 5 – 7, 11 – 12, 15, and 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch (US-20170038847-A1) in view of Higgins (US-20100030740-A1).
	Regarding claim 1, Schorsch shows a computer implemented method comprising: 	detecting (Fig. 4 step 402) a first personal electronic device (Fig. 3, [70] “user 302” with device “wearable device” 306) in the presence of ([71] where “an approximate distance between devices can be determined and compared to a threshold”) a second personal electronic device (Fig. 3, [70] “user 304” with device “wearable device” 308), wherein the first personal electronic device is associated to a first user (Fig. 3 user 302 (also referenced as “one user” in [71]) associated with device 306), wherein the second personal electronic device is associated to a second user (Fig. 3 user 304 (also referenced as “another user” in [71]) associated with device 308);	determining that the first user and the second user are in a business setting ([69] showing a process to “manage conditions under which data sharing should occur” and “context information for use in determining whether data sharing with another user’s device should occur”, [77] recites “context information” as including “the device’s current location” and [92] “if the user is in the geographic location of her office, it can be inferred that “work” (branch 504) is the correct location context”; note that this context detection is performed after the devices are noted to be proximate (and thus sharing a common location) but prior to and part of the determination as to what information potentially should be shared; note the transition shown in Fig. 4 from step 402 to step 410 – also note that if a first user is first determined to be proximate to a second user, and the first user is then determined to be in a business location, the second proximate user will also be in a business location by virtue of their proximity);	receiving user data of the second user in response to the determining that the first user and the second user are in the business setting ([20] discussing an automatic data exchange based on contextual factors of both a first and second user; the first user, e.g., user 306 is sending data to the second user 308 (or the “other device” of Fig. 4 step 418) and the second user 304 is performing the same determination using their device 308; [81] notes “other device 308 can also be executing process 400”; as [79] notes, what information is shared is “context-dependent” including whether the present meeting/proximity determination is made “at a work-related gathering”); and 	storing the received user data of the second user in a first memory (Fig. 2 item 204 showing device storage and [81] disclosing that “any data objects that are received can be stored”) for access by the first user ([81] where “Received data objects can subsequently be presented to the user for review and/or further decisions”) wherein the determining that the first user and the second user are in a business setting includes using a mapping that maps locations to uses of locations ([92] discussing that “if the user is at the geographic location of her office, it can be inferred that “work” is the correct location context”, thus disclosing a mapping of an office’s location to the location’s use as that of “work”) and wherein the determining includes determining using the mapping that the location is a business office location ([92], discussing the geographic location of a user’s office) and wherein the receiving user data of the second user in response to the determination of the first user and the second user being in the business setting includes receiving the user data of the second user in response to the determination of the first user and the second user being in the business setting in response to the determination that the location is a business office location (based on the context determination made of the business setting, each of the host device/computing nodes receives data from the other respective user’s personal device, see [20,79,81], as cited above).	Schorsch does not explicitly show a database of geographic locations.	Higgins shows utilization of a database of geographic locations (Fig. 3 item 304, see “Where” and discussed in [56]; note that [50] describes location information as both “coordinates for the location” as well as “a classification of the location (residence, place of business, public, non-public, etc.)”. This dataset is managed by the W4 COMM database of information discussed in [60,64] which includes “copies of IOs and information identifying all RWEs and other information related to the IOs” stored in a “collection of related databases”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location sensitive data sharing of Schorsch with the context based information processing of Higgins, utilizing Higgins' location database as discussed above, in order to extend the context based data sharing of Schorsch through the inclusion of additional geographical context information enabled by Higgins’ IO/RWE database records. One of ordinary skill in the art  would have understood that such additional data would enable further ensuring data is only accessed and shared with the desired people in the desired context, improving user privacy and protecting confidential of sensitive data.

Regarding claim 2, Schorsch in view of Higgins further show receiving user data (Fig. 4 step 418) of the first user in response to the determining that the first user and the second user are in a business setting (Schorsch, Fig. 4 step 420, where the sharing is only performed subsequent to the context evaluation steps in Fig. 4 steps 410 and 412; based on the context determination made of the business setting, each of the host device/computing nodes receives data from the other respective user’s personal device, see also [20,79,81], as cited above), and storing the user data of the first user in a second memory for access by (Schorsch, [81] where “Received data objects can subsequently be presented to the user for review and/or further decisions”) the second user (Schorsch, [81] where “other device 308 can also be executing process 400”, and thus each of devices 306 and 308 store data from each other after sending data to each other; see Fig. 2 item 204 showing the “storage subsystem” containing “received data” 238).

Regarding claim 3, Schorsch in view of Higgins further show receiving user data (Schorsch, [30,33] discussing the exchange of a user’s contact information) of the first user in response to the determining that the first user and the second user are in a business setting (Schorsch, Fig. 4 step 410 – 416 showing the context evaluation leading to data sending and reception steps; as cited above in parent claim 1 and in [55,77,92] of Schorsch – and shown in Fig. 4 – data exchange is only performed after the context evaluation, and the context evaluation (which checks for a business setting) is only performed (Fig. 4 step 410) when the two devices are in proximity (Fig. 4 step 402) and thus share a common location by virtue of being proximate), and storing the user data of the first user in a second memory for access by (Schorsch, [81] where “Received data objects can subsequently be presented to the user for review and/or further decisions”) the second user, wherein the first memory is located on the first personal electronic device, wherein the second memory is located on the second personal electronic device (Schorsch, [82] and Fig. 2 item 204; as Fig. 3 shows, each user has a personal electronic device of the type shown in Fig. 2).

	Regarding claim 5, Schorsch in view of Higgins further show wherein the determining that the first user and the second user are in a business setting comprises determining motion characteristics of the first personal electronic device, and wherein the determining comprises determining a handshake (Schorsch, [58], see  “motion of a kind normally associated with shaking hands”) between the first user and the second user based on the motion characteristics of the first personal electronic device (Schorsch, [20,58] and Fig. 4 steps 402-404 and 410).

	Regarding claim 6, Schorsch in view of Higgins further show wherein the determining that the first user and the second user are in a business setting comprises determining motion characteristics of the first personal electronic device (Schorsch, [57], see “two users, each wearing a wearable device, are performing various greeting gestures” and Fig. 4 steps 402-404 and 410), and 	wherein the determining comprises; determining a handshake between the first user and the second user based on the motion characteristics of the first personal electronic device (Schorsch, [58], “motion of a kind normally associated with shaking hands,”) wherein ascertaining of the motion characteristics of the first personal electronic device includes using an output of an accelerometer of the first personal electronic device (Schorsch, [58]  “using internal accelerometers” and Fig. 2 item 242) and wherein the determining a handshake between the first user and the second user based on the motion characteristics of the first personal electronic device includes determining, using an output of the accelerometer, that a first user's gesture corresponds to a gesture in form of a handshake between users (Schorsch, [20,58]).

	Regarding claim 7, Schorsch in view of Higgins further show wherein the determining that the first user and the second user are in a business setting comprises:	determining an amount of time of the first personal electronic device associated with a first user being at rest and being in the presence of a second personal electronic device associated with a second user (Schorsch, [71] discussing that initial step 402 of Fig. 4 can  “include a time constraint such that that proximity is only detected if the devices remain within the threshold distance for longer than some minimum time interval (e.g., 2 seconds, 5 seconds, 30 seconds”); [88] suggests continual tracking of the amount of time users have shared together).

	Regarding claim 11, Schorsch in view of Higgins further show wherein the determining that the first user and the second user are in a business setting includes determining that the first user and the second user are in a business setting in dependence on an identifying, using sensor outputs of sensors disposed within respective first and second smartwatches, (a) a handshake motion gesture of the first user while the first user shakes hands with the second user with a hand associated to a wrist on which the first smartwatch is worn, (b) a handshake motion gesture of the second user while the second user shakes hands with the first user with a hand associated to a wrist on which the second smartwatch is worn (Schorsch, [58], discussing “shaking hands” where “Each of wearable devices 306 and 308 can detect its proximity to the other (e.g., using Bluetooth LE or NFC-based proximity sensors), and each can detect the acceleration it experiences (e.g., using internal accelerometers). Further, each of wearable devices 306 and 308 can communicate with the other (e.g., using Bluetooth, NFC, Wi-Fi, or other wireless communication channels) to verify that the other device experienced similar acceleration.”), and further in dependence on a detecting that the first and second smartwatches are within a threshold distance of one another (Schorsch, Fig. 4 step 402, detecting proximity occurs prior to step 404, detecting a greeting gesture. As cited above in [58], a handshake is a type of greeting gesture).

	Regarding claim 12, Schorsch in view of Higgins further show wherein the determining that the first user and the second user are in a business setting is in dependence on an examining of historical data indicating that the first user and the second user have been in close proximity with one another multiple times in the past (Schorsch, [77] discussing where the context information evaluated in Fig. 4 step 410 includes whether “ether wearable device 306 has previously interacted with a particular other device 308 (and if so, how many times and/or how recently)” and [96-97] discussing where data sharing can also be evaluated based on the number of “previous greeting events [that] have been detected”).

	Regarding claim 15, Schorsch in view of Higgins show wherein the method further includes preventing of sharing of data (Schorsch, [20], “a “sending” device (which can be either or both of the user devices) can select particular information items (including in some instances no information) to be sent based on contextual information available to the sending device”) between the first user and the second user (Schorsch, users 302 and 304) in response to a determination a feature respecting location that the first user and the second user are in a (Schorsch, [101] discussing limiting data sharing in the presence of strangers) commonly publicly accessible area (Schorsch, [101], see “It other devices detected in the area are not recognized as belonging to the user's contacts, it can be inferred that the user is among strangers, and this can weigh in favor of limiting the information exchanged” and Higgins, where an areas context is evaluated using a database that contains location classifications, recited in [50] as “a classification of the location (residence, place of business, public, non-public, etc.)”), and wherein the determination respecting location is performed using a mapping database that maps locations to uses of locations (Higgins, Fig. 3 item 304, see “Where” and discussed in [56]; note that [50] describes location information as both “coordinates for the location” as well as “a classification of the location (residence, place of business, public, non-public, etc.)”. This dataset is managed by the W4 COMM database of information discussed in [60,64] which includes “copies of IOs and information identifying all RWEs and other information related to the IOs” stored in a “collection of related databases”).

Regarding claim 22, Schorsch shows detecting (Fig. 4 step 402) a first personal electronic device (Fig. 3 item 306) in the presence of a second personal electronic device (Fig. 3 item 308), wherein the first personal electronic device is associated to a first user (Fig. 3, device 306 carried by user 302), wherein the second personal electronic device is associated to a second user (Fig. 3, device 308 carried by user 304);	wherein the method further includes preventing ([20] reciting that “select particular information items (including in some instances no information) to be sent based on contextual information”) of sharing of data ([101] advocating for limiting data sharing in certain contexts via the recitation of “It other devices detected in the area are not recognized as belonging to the user's contacts, it can be inferred that the user is among strangers, and this can weigh in favor of limiting the information exchanged”) between the first user and the second user in response to a determination respecting location that the first user and the second user (Fig. 4, step 410, evaluating context, and then branch YES/NO branch where data is or is not shared; note) are in an area ([92], discussing the area being the geographic location of a user’s office, or alternatively the user’s home are parts of the context evaluated in step 410). 	Schorsch does not show all of: a context determination made based on being in a commonly publicly available area, wherein the determination respecting location is performed using a mapping that maps locations to uses of locations.
Higgins shows a context determination ([76-78] discussing a “correlation engine” that evaluates “attributes”, “contexts or situations” . . . “in order to determine if any conditions are identified that can trigger an action on the part of the W4 engine 502”  such as “delivery of [a] message”) made based on being in a commonly publicly available area ([50] where locations are stored with classification data, including whether the location is a “residence, place of business, public, non-public, etc.”), wherein the determination respecting location is performed using a mapping that maps locations to uses of locations (Fig. 3 item 304, see “Where” and discussed in [56]; note that [50] describes location information as both “coordinates for the location” as well as “a classification of the location (residence, place of business, public, non-public, etc.)”. This dataset is managed by the W4 COMM database of information discussed in [60,64] which includes “copies of IOs and information identifying all RWEs and other information related to the IOs” stored in a “collection of related databases”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location sensitive data sharing of Schorsch with the context based information processing of Higgins, utilizing Higgins location database as discussed above, in order to extend the context based data sharing of Schorsch through the inclusion of additional geographical context information enabled by Higgins IO/RWE database records. One of ordinary skill in the art  would have understood that such additional data would enable further ensuring data is only accessed and shared with the desired people in the desired context, improving user privacy and protecting confidential of sensitive data.

Regarding claim 23, Schorsch in view of Higgins further show receiving user data of the first user in response to the determining that the first user and the second user are in a business setting (Schorsch, [69] a process to “manage conditions under which data sharing should occur” and “context information for use in determining whether data sharing with another user’s device should occur”, [77] recites “context information” as including “the device’s current location” and [92] “if the user is in the geographic location of her office, it can be inferred that “work” (branch 504) is the correct location context”; note that this context detection is performed after the devices are noted to be proximate (and thus sharing a common location) but prior to and part of the determination as to what information potentially should be shared; note the transition shown in Fig. 4 from step 402 to step 410 – also note that if a first user is first determined to be proximate to a second user, and the first user is then determined to be in a business location, the second proximate user will also be in a business location by virtue of their proximity), and storing the user data (Schorsch, [33], discussing “user contact information”) of the first user in a second memory for access (Schorsch, [81] where “Received data objects can subsequently be presented to the user for review and/or further decisions”)  by the second user (Schorsch, [81], “any data objects that are received can be stored (e.g., as received data objects 238 in the implementation shown in FIG. 2)” and Fig. 2 item 204; note each user in Fig. 3, such as the first and second users 302 and 304 have a device corresponding to the one illustrated in Fig. 2 and as [111] notes, “In operation, device A 602 and device B 604 can each execute process 400 of FIG. 4 (or similar processes) to detect greeting events and select data objects to share”)).

	Regarding claim 24, Schorsch in view of Higgins further show receiving user data of the first user in response to the determining that the first user and the second user are in a business setting (Schorsch, [69] a process to “manage conditions under which data sharing should occur” and “context information for use in determining whether data sharing with another user’s device should occur”, [77] recites “context information” as including “the device’s current location” and [92] “if the user is in the geographic location of her office, it can be inferred that “work” (branch 504) is the correct location context”; note that this context detection is performed after the devices are noted to be proximate (and thus sharing a common location) but prior to and part of the determination as to what information potentially should be shared; note the transition shown in Fig. 4 from step 402 to step 410 – also note that if a first user is first determined to be proximate to a second user, and the first user is then determined to be in a business location, the second proximate user will also be in a business location by virtue of their proximity) and storing the user data of the first user in a second memory for access by (Schorsch, [81] where “Received data objects can subsequently be presented to the user for review and/or further decisions”)  the second user, wherein the first memory is located on the first personal electronic device, wherein the second memory is located on the second personal electronic device (Schorsch, [81], “any data objects that are received can be stored (e.g., as received data objects 238 in the implementation shown in FIG. 2)” and Fig. 2 item 204; note each user in Fig. 3, such as the first and second users 302 and 304 have a device corresponding to the one illustrated in Fig. 2 and as [111] notes, “In operation, device A 602 and device B 604 can each execute process 400 of FIG. 4 (or similar processes) to detect greeting events and select data objects to share”)).

	Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Higgins as applied to claim 1 and 22 above, further in view of Yoon (US-20140365979-A1).	Regarding claim 4, the above combination further shows wherein the determining that the first user and the second user are in a business setting (Schorsch, Fig. 4 step 410, and [77,79] where work-related gatherings are a type of context) is performed by a computing node external from the first personal electronic device and the second personal electronic device (Schorsch, [69] discussing “a paired host device” that can “manage conditions under which data sharing should occur” and also “can provide context information for use in determining whether data sharing with another user’s device should occur”), wherein the method includes the computing node, in response to the determining that the first user and the second user are in a business setting, receiving the user data of the second user from the second personal electronic device (Schorsch, [43] where in response to the context/proximity determination a device (i.e., second user device Fig. 2 item 308) can “cause processing subsystem 202 to select one or more sharable data objects 231 and send the selected sharable data objects 231 to the detected nearby device” and that “Wearable device 200 can store such information, e.g., as received data object 238 in storage subsystem 204, for later presentation to the user”. As discussed in Schorsch’s Fig. 4 and [111], “In operation, device A 602 and device B 604 can each execute process 400 of FIG. 4 (or similar processes) to detect greeting events and select data objects to share” and thus each user and their corresponding device performs an analogous context determination, data sharing steps and each stores the other users data) and wherein the storing the received user data of the second user in the first memory includes storing the received user data of the second user on the first personal electronic device (Schorsch, [43] where in response to the context/proximity determination a device (i.e., second user device Fig. 2 item 308) can “cause processing subsystem 202 to select one or more sharable data objects 231 and send the selected sharable data objects 231 to the detected nearby device” and that “Wearable device 200 can store such information, e.g., as received data object 238 in storage subsystem 204, for later presentation to the user”. As discussed in Schorsch’s Fig. 4 and [111], “In operation, device A 602 and device B 604 can each execute process 400 of FIG. 4 (or similar processes) to detect greeting events and select data objects to share” and thus each user and their corresponding device performs an analogous context determination, data sharing steps, and each stores the other users data).
Thus, while operative for showing the above noted data exchange and storage steps, the above combination does not show requesting user data from the second user (Schorsch effectively operates utilizing what one of ordinary skill in the art would recognize as a “push based” data exchange, where one device “pushes” data to the other. In the embodiments discussed above, each of the two devices acts as a source of “pushed” data).	Yoon, in an analogous gesture-based data exchange environment, shows requesting user data from the second user ([239], “the first event may be performed so that the first device 100 may transmit request information to the second device 200. The second device 200 may receive the request information from the first device 100.” Note the “first device” of Yoon corresponds to the device of the “first user” of Schorsch. See also Yoon, [248] - “There may be the first event that the first device 100 transmits request information and the second event following the first event that the second device 200 transmits reply information”; note Yoon supports the wearable devices communicating with host devices, analogous to such support in Schorsch; see Yoon, [99]; “The first accessory 180 may transmit information about the first motion to the first device 100. The first device 100 may recognize a preset gesture based on the first motion acquired from the first accessory 180.” and [101], showing “the first device 100 may perform communication service with an adjacent device based on the recognized gesture.”)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gesture sensitive data sharing of the above combination with the request/response gesture sensitive data exchange of Yoon in order to allow a user to a make an on-the-spot data sharing determination as a enabled by the use of the request/ response environment of Yoon (i.e., enabling the user to evaluate the request and making a responsive sharing decision). Such a modification would facilitate a finer granularity regarding with whom and when a user shares data, enabling a user to have tighter control over their personal information. One of ordinary skill in the art would have readily recognized, given the common wearable device-to-host pairings in both the above combination and Yoon, that the request for data could be issued by the host device (i.e., the claimed “computing node”). One of ordinary skill in the art before the effective filing date of the invention would have readily understood that such a request could be sent by the host device, e.g., enabling thin-client type configurations as suggested in Schorsch’s [147].

	Regarding claim 25, the limitations of said claim are addressed in the analysis of claim 4.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Higgins as combined above in claim 1, further in view of Ma (Ma, Di et al. “Location-Aware and Safer Cards: Enhancing RFID Security and Privacy via Location Sensing.” IEEE Trans. Dependable Secur. Comput. 10: 57-69. (Year: 2013)).	 Regarding claim 8, The combination of Schorsch in view of Higgins as cited in claim 1 further show wherein the determining that the first user and the second user are in a business setting includes determining a characteristic of first personal electronic device and the second personal electronic device (Schorsch, Fig. 4 step 410, and [77,79] where work-related gatherings are a type of context, and thus a characteristic of the device (i.e., its location) when they are in such a gathering; the characteristic determination show in Fig. 4 is made after it is determined the user’s and their respective devices are proximate to one another, and thus sharing a common setting by virtue of their proximity) and wherein the receiving user data of the second user in response to the determination of the first user and the second user being in the business setting includes receiving user data of the second user in response to the determination of characteristic of the first user and the second user (Schorsch, based on the context determination made of the business setting, each of the host device/computing nodes receives data from the other respective user’s personal device, see [20,79,81], as cited above).	The combination of Schorsch in view of Higgins as cited in claim 1 do not show where the evaluated characteristic relates to being transported by a moving transportation vehicle.	Ma shows where the evaluated characteristic relates to being transported by a moving transportation vehicle (pg. 58, Section 1.1, where data sharing is selectively enabled or disabled based on factors including “speed” and “acceleration” and Section 1.2, where this context is evaluated in the environment of vehicle movement).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the context sensitive data sharing of Schorsch in view of Higgins
with the additional context sensitivity suggested by Ma in order to further improve the privacy without compromising security (Ma, pg. 58, Section 1.1), as certain types of communication should only occur “when it makes sense to do so” (Ma, pg. 58, Section 1.2). One of ordinary skill in the art would have readily recognized Ma’s disclosure are analogous and relevant to both the present invention as well as Schorsch in view of Higgins as each are concerned with solving the problem of when to perform data sharing operations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Higgins as combined above in claim 1, further in view of Stuttle (US-20140171133-A1).
	Regarding claim 10, Schorsch in view of Higgins show wherein the determining that the first user and the second user are in a business setting includes employing a calendar item of the second user as being business setting related and wherein the receiving user data of the second user in response to the determination of the first user and the second user being in the business setting (Schorsch, [69] discussing to “manage conditions under which data sharing should occur” and via use of  “context information for use in determining whether data sharing with another user’s device should occur”, [77] recites “context information” as including “the device’s current location” and [92] “if the user is in the geographic location of her office, it can be inferred that “work” (branch 504) is the correct location context”; as part of this context determination step, an evaluation of “information indicative of what the user is currently doing (e.g., calendar data. . . ” is performed ([77]), note that this context detection is performed after the devices are noted to be proximate (and thus sharing a common location) but prior to and part of the determination as to what information potentially should be shared; note the transition shown in Fig. 4 from step 402 to step 410) includes receiving the user data of the second user further in response to the determination of the first user and the second user being in the business setting in response to the employing the a calendar item of the second user as being business setting related (Schorsch, [77] further reciting that the context information evaluated in the information exchange process can include “information indicative of what the user is currently doing (e.g., calendar data. . . ” and [91] describing the use of “calendar data maintained by the user, explicit user input (e.g., the user can indicate that she is attending a work-related event)”.	Schorsch in view of Higgins do not show utilizing natural language processing to classify a purpose of calendar item.	Stuttle shows utilizing natural language processing to classify a purpose of calendar item ([5,15,35-37]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination made in claim 1 with the natural language processing of Schorsch in order to improve the accuracy of the automated decision making and location determination functionality of the resultant service. 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schorsch (US-20170038847-A1) in view of Yoon (US-20140365979-A1).
	Regarding claim 21, Schorsch shows a computer implemented method comprising: 	detecting a first personal electronic device (Fig. 3, [70] “user 302” with device “wearable device” 306) is in the presence of ([71] where “an approximate distance between devices can be determined and compared to a threshold”) a second personal electronic device (Fig. 3, [70] “user 304” with device “wearable device” 308), wherein the first personal electronic device is associated to a first user (Fig. 3 user 302 (also referenced as “one user” in [71]) with device 306), wherein the second personal electronic device is associated to a second user (Fig. 3 user 304 (also referenced as “another user” in [71]) with device 308);	determining that the first user and the second user are in a business setting ([69] discussing “a paired host device” that can “manage conditions under which data sharing should occur” and also “can provide context information for use in determining whether data sharing with another user’s device should occur”, [77] recites “context information” as including “the device’s current location” and [92] “if the user is in the geographic location of her office, it can be inferred that “work” (branch 504) is the correct location context”; note that this context detection is performed after the devices are noted to be proximate (and thus sharing a common location) but prior to and part of the determination as to what information potentially should be shared; note the transition shown in Fig. 4 from step 402 to step 410)	receiving user data of the second user in response to the determining that the first user and the second user are in the business setting ([20] discussing an automatic data exchange based on contextual factors of both a first and second user; the first user, e.g., user 306 is sending data to the second user 308 (or the “other device” of Fig. 4 step 418) and the second user 304 is performing the same determination using their device 308; [81] notes “other device 308 can also be executing process 400”; as [79] notes, what information is shared is “context-dependent” including whether the present meeting is “at a work-related gathering”); and 	storing the received user data of the second user in a first memory (Fig. 2 item 204 showing device storage and [81] disclosing that “any data objects that are received can be stored”) for access by the first user ([81] where “Received data objects can subsequently be presented to the user for review and/or further decisions”; see also [43] “store such information . . . for later presentation to the user”; note the host device (i.e., “computing node”) can synchronize stored data with the wearable device (i.e., “personal electronic device”) as noted in [46], thus each of the computing node and personal electronic device can store the received data);
	 wherein the determining that the first user and the second user are in a business setting is performed by a computing node external from the first personal electronic device and the second personal electronic device ([69] discussing “a paired host device” that can “manage conditions under which data sharing should occur” and also “can provide context information for use in determining whether data sharing with another user’s device should occur”);	 wherein the method includes the computing node, in response to determining that the first user and the second user are in a business setting, receiving the user data of the second user from the second personal electronic device (based on the context determination made of the business setting, each of the host device/computing nodes receives data from the other respective user’s personal device, see [20,79,81], as cited above; note as cited in [46] above, the host device receives the data via the user’s wearable device from the second wearable device; i.e., host device 102 receives data from second device 308 via a synchronization operation with first device 306 after first device 306 has received the second user data from second device 308), and 
wherein the storing the received user data of the second user in the first memory includes storing the received user data of the second user on the first personal electronic device ([43] where in response to the context/proximity determination a device (i.e., second user device Fig. 2 item 308) can “cause processing subsystem 202 to select one or more sharable data objects 231 and send the selected sharable data objects 231 to the detected nearby device” and that “Wearable device 200 can store such information, e.g., as received data object 238 in storage subsystem 204, for later presentation to the user”. As discussed in Fig. 4 and [111], “In operation, device A 602 and device B 604 can each execute process 400 of FIG. 4 (or similar processes) to detect greeting events and select data objects to share” and thus each user and their corresponding device performs an analogous context determination, data sharing steps and each stores the other users data).	Thus, while operative for showing the above noted data exchange and storage steps, Schorsch does not show requesting user data from the second user (Schorsch effectively operates utilizing what one of ordinary skill in the art would recognize as a “push based” data exchange, where one device “pushes” data to the other. In the embodiments discussed above, each of the two devices acts as a source of “pushed” data).	Yoon, in an analogous gesture-based data exchange environment, requesting user data from the second user ([239], “the first event may be performed so that the first device 100 may transmit request information to the second device 200. The second device 200 may receive the request information from the first device 100.” Note the “first device” of Yoon corresponds to that of the “first user” of Schorsch. See also [248],  see “There may be the first event that the first device 100 transmits request information and the second event following the first event that the second device 200 transmits reply information”; note Yoon supports the wearable devices communicating with host devices, analogous to such support in Schorsch; see Yoon, [99]; “The first accessory 180 may transmit information about the first motion to the first device 100. The first device 100 may recognize a preset gesture based on the first motion acquired from the first accessory 180.” and [101], showing “the first device 100 may perform communication service with an adjacent device based on the recognized gesture.”)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gesture sensitive data sharing of the above combination with the request/response gesture sensitive data exchange of Yoon in order to allow a user to a make an on-the-spot data sharing determination as a enabled by the use of the request/ response environment of Yoon (i.e., enabling the user to evaluate the request and making a responsive sharing decision). Such a modification would facilitate a finer granularity regarding with whom and when a user shares data, enabling a user to have tighter control over their personal information. One of ordinary skill in the art would have readily recognized, given the common wearable device-to-host pairings in both the above combination and Yoon, that the request for data could be issued by the host device (i.e., the claimed “computing node”). One of ordinary skill in the art before the effective filing date of the invention would have readily understood that such a request could be sent by the host device, e.g., enabling thin-client type configurations as suggested in Schorsch’s [147].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442